DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 06/02/2021.
Claims 1-23 are currently pending and have been examined.

Claim Objections
Claim 11 objected to because of the following informalities:  The steps of the method are labeled a.) through f.) then a second step (e.).  Appropriate correction is required.
Claim 11 objected to because of the following informalities:  Claims are one sentence, in claim 11 the second step e.) ends with a period, and an additional element follows which does not.  Also, step b.) begins with a capital letter.  Appropriate correction is required.
Claim 20 objected to because of the following informalities:  The claim is drafted as if it is a dependent claim, however it does not depend from any claim.  For examination purpose this is treated as a dependent claim.  Appropriate correction is required.
Claim 20 objected to because of the following informalities:  The claim, includes the list of invoice table a customer table, a product table, and an order table, there should be a comma between invoice table and customer table.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation " the SMS Centre" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation " the invoice " in line 4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1--23 are either directed to a system, method, or product, which are statutory categories of invention.  (Step 1: YES).
(NOTE: claim 20 will be analyzed as if it is dependent on claim 1 see objection above) 
The Examiner has identified method Claim 11 as the claim that represents the claimed invention for analysis and is similar to system Claims 1.  
Claim 1 recites the limitations of:
A system for facilitating transfer of funds from payor's account to payee's account comprising: 
a payor's computing device; 
a payee's computing device;
a first processor configured for converting short message service (SMS) messages to hypertext transfer protocol (HTTP) and configured for converting HTTP messages to SMS protocol, the processor further configured for receiving a first SMS message and converting the first SMS message to HTTP, the processor further configured to transmit a second SMS message to the payor's computing device, the second SMS message comprising data indicative of an invoice or an amount of money to be paid.
Claim 11 recites the limitations of:
A method for transferring funds from payor's account to payee's account comprising the steps of: 
a.) sending an invoice request or a bill request via payor's computing device to a server, wherein the request is in short message service (SMS) format; 
b.) Converting, by the server, the invoice request or bill request from SMS format to hypertext transfer protocol (HTTP) format; 
c.) responding to the HTTP request at the payee's computing device by sending an HTTP message to the server; 
d.) converting the HTTP message into an SMS message; 
e.) receiving the SMS message at the payor's computing device by the payor; 
f) responding, via the payor's computing device, with a security pin through SMS;
 e.) authenticating transaction identifier (ID), personal identification number (PIN) and phone numbers of the payor and payee by the transaction management system. 
approving the fund transfer by a clearing bank
Claim 20 recites the limitations of:
A transaction management system for facilitating transfer of funds from payor's account to payee's account wherein, the system uses an invoice table a customer table, a product table, and an order table for generation of the invoice and transaction authentication.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice and commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.    Therefore, Claims 1, and 11 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite a payor's computing device; a payee's computing device; and a first processor (Claim 1) payor's computing device and a server (claim 11) or A transaction management system (Claim 20). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Claims 1 and 11 recite the additional elements of “a first processor configured for converting short message service (SMS) messages to hypertext transfer protocol (HTTP) and configured for converting HTTP messages to SMS protocol, the processor further configured for receiving a first SMS message and converting the first SMS message to HTTP, the processor further configured to”, “b.) Converting, by the server, the invoice request or bill request from SMS format to hypertext transfer protocol (HTTP) format; “ and “d.) converting the HTTP message into an SMS message;”  The additional elements are discussed at a high level of generality.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, and 11, are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [064] – [070]] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 11, and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-10, 12--23 further define the abstract idea that is present in their respective independent claims 1, and 11 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-10, 12--23 are directed to an abstract idea.  Thus, the claims 1-23 are not patent-eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mathur (PG PUB US 2009/0216676 A1) in view of Burnett (PG PUB US 2002/0087408 A1).

Regarding claim 1 
A system for facilitating transfer of funds from payor's account to payee's account comprising: a payor's computing device;  (See at least Mathur [0047] Consider the situation wherein, for example, John may wants to purchase a computer system from a local electronic store. John may employ his transaction-enabled device 102 to initiate a transaction request.”)
 a payee's computing device; (See at least Mathur [0048] “forward the request to set of service providers 104 (e.g., local electronic store) via a web-based API 112.”) (also see [0046] FIG. 1 shows, in an embodiment of the invention, an overall diagram of a transaction environment 100 with an integrated mobile transaction system 106. Integrated mobile transaction system 106 may be configured to manage transactions between two or more parties. The parties may include, but are not limited to, end-users (e.g., consumers) 102 and set of service providers 104 (e.g., merchants, financial institutions, etc.). In an embodiment, the transaction may be initiated by one of the party utilizing a transaction-enabled device, such as a mobile device. (The payee is a service provider that must have a terminal to interact with the message.))
a first processor configured for converting short message service (SMS) messages to hypertext transfer protocol (HTTP) (See at least Mathur [0053] In an embodiment, web converter 202 may be configured to convert data packets (e.g., transaction request, order request, confirmation, etc.) transmitted between a transaction-enabled device and integrated mobile transaction system 202 into a protocol that is transmittable through a network environment, such as the Internet. In an example, a transaction request sent via SMS may be converted by web converter 202 into an (hypertext transfer protocol) HTTP in order to enable the transaction request to be easily sent through the network environment. 
 the processor further configured for receiving a first SMS message and converting the first SMS message to HTTP,  (See at least Mathur [0053] In an embodiment, web converter 202 may be configured to convert data packets (e.g., transaction request, order request, confirmation, etc.) transmitted between a transaction-enabled device and integrated mobile transaction system 202 into a protocol that is transmittable through a network environment, such as the Internet. In an example, a transaction request sent via SMS may be converted by web converter 202 into an (hypertext transfer protocol) HTTP in order to enable the transaction request to be easily sent through the network environment. 
 the processor further configured to transmit a second SMS message to the payor's computing device, (See at least Mathur [0106] “However, if the first monetary limit has been reached, at a next step 812, the integrated mobile transaction system may request for a secondary pin. In an example, the first monetary limit is set at $499. Since the transaction request is for $600, the first monetary limit has been set and a secondary pin is required before the transaction may be processed.”)
 the second SMS message comprising data indicative of an invoice or an amount of money to be paid.  (See at least Mathur [0047] Consider the situation wherein, for example, John may wants to purchase a computer system from a local electronic store. John may employ his transaction-enabled device 102 to initiate a transaction request.”)

However Mathur does not specifically teach “and configured for converting HTTP messages to SMS protocol,”

However Burnett teaches at least at [0374] The Translation Server 74 communicates with the GSM Modem 73 over link 73b and converts SMS messages derived from the network 70 to HTTP (in HTML), and HTTP (in HTML) messages to SMS, for return to the network 70.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the integrated mobile transaction system of Mathur with the System for providing information to intending consumers of Burnett since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “[t]he user can also receive SMS messages on a display window of the mobile telephone handset. Such messages can originate from another SMS capable telephone, or from a computer connected to the SMS Message Centre.” (Burnett [0368]) Therefore, Claim 1 is obvious over the disclosure of Mathur, in view of Burnett.

Regarding claim 2

Mathur does not specifically teach: The system of claim 1, further comprising an SMS gateway that comprises a processor, the processor configured to translate an HTTP request to an SMS request.  
However Burnett teaches at least at [0374] The Translation Server 74 communicates with the GSM Modem 73 over link 73b and converts SMS messages derived from the network 70 to HTTP (in HTML), and HTTP (in HTML) messages to SMS, for return to the network 70.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the integrated mobile transaction system of Mathur with the System for providing information to intending consumers of Burnett since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “[t]he user can also receive SMS messages on a display window of the mobile telephone handset. Such messages can originate from another SMS capable telephone, or from a computer connected to the SMS Message Centre.” (Burnett [0368]) Therefore, Claim 2 is obvious over the disclosure of Mathur, in view of Burnett.

Regarding claim 6

The system of claim 1, further comprising and SMS application program interface (API) that communicates with a server.  (See at least Mathur [0048] “The request is transferred from wireless and/or mobile network 108 to integrated mobile transaction system 106 via a web-based interface 110. Upon receiving the transaction request, integrated mobile transaction system 106 may process the request and forward the request to set of service providers 104 (e.g., local electronic store) via a web-based API 112.”)

Regarding claim 7
The system of claim 6, wherein the SMS API transmits a request to purchase goods or services in SMS protocol to a payment API.  (See at least Mathur [0080] In an embodiment, the transaction request is sent to a transaction module via an interface/API. In an example, once web converter 610 has completed the conversion, transaction request 606 may be forwarded to transaction module 618 via an interface/API 614.)


Regarding claim 8

The system of claim 7, wherein the payment API transmits data indicative of the request to a transaction management system.  (See at least Mathur [0080] As aforementioned, different types of interfaces/API may be employed to facilitate interaction between integrated mobile transaction system 612 and its subscribers, which may include the end-user at transaction-enabled device 602, service provider 604, financial institution 626, and the like.)

Claims 9 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Mathur (PG PUB US 2009/0216676 A1) in view of Burnett (PG PUB US 2002/0087408 A1) and further in view of Corner et al. (US 2014/0235197 A1).

Regarding claim 9 

However Mathur does not teach The system of claim 8, wherein the transaction management system approves or disapproves the transaction.  
However Connor teaches at least at [0037] and [0070]: [0037] The merchant server lookup module 34 may not receive the valid select merchant server 52 from the merchant server data store 32. The text-to-bill processing server 12 further includes an error text message transmission module 80 that is connected to the merchant server lookup module 34. If the merchant server lookup module 34 fails to receive a valid select merchant server 52 in the merchant server lookup module 34 instructs the error text message transmission module 80 to transmit an error text message 82 via the SMS gateway 30 to the mobile phone 20 having the MSISDN. The error text message 82 that is transmitted under these circumstances states that the text in the fulfillment request text message 24 was incorrect and does not include the code that is included if the success text message 70 in transmitted. And [0070] Once the remote text-to-bill processing has been completed, the customer will receive a code in the success text message 70 that can then be entered into a promotional code field. The instructions may then be displayed online together with a PIN that can be entered on a connected device.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the integrated mobile transaction system of Mathur with the text-to-bill transaction processing system of Corner since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “Text messaging is used to purchase the credits, goods or services and to be billed for it and text messaging is used to return a fulfillment message that is required in order to accept the credits, goods or services.” (Corner [0042]) Therefore, Claim 9 is obvious over the disclosure of Mathur, in view of Corner.

Regarding claim 10

The system of claim 9, wherein the transaction management system initiates a transfer of funds from payor's account to payee's account.  (See at least Mathur [0085] Upon receiving the order request, the merchant (i.e., service provider 604) may process the payment. In another example, if transaction request 606 requires the assistance of a financial institution, such as the user wants to transfer money from his account into another user's account, then transaction module 618 may send transaction request 632 to financial institution 624 to perform the transaction.)

Claims 3-5, 11-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mathur (PG PUB US 2009/0216676 A1) in view of Burnett (PG PUB US 2002/0087408 A1) and further in view of Basnet (PG PUB US 2015/0269558)

Regarding claim 3

Mathur does not specifically teach: The system of claim 2, further comprising a second processor, the processor configured to transmit the SMS request over a network to the payor's computing device, the message containing the invoice or the amount of money to be paid.  
However Basnet teaches at least at [0016] a customer receives a bill through Short Message Service (SMS).

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the integrated mobile transaction system of Mathur with the system of sms bill payment rewards of Basnet since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “a customer receives a bill through Short Message Service (SMS). When the customer receives the bill, she has the option to pay through the phone. If the customer pays the bill through SMS messaging through the phone, she may receive a credit such as a promotional video, as a non-limiting example.” (Basnet (abstract)) Therefore, Claim 3 is obvious over the disclosure of Mathur, and Burnett in view of  Basnet.

Regarding claim 4
Mathur does not specifically teach: The system of claim 1, wherein the payee's computing device transmits an HTTP message, and the processor is further configured to translate the HTTP message to and SMS message and transmit the SMS message to the payor's computing device.  

However Burnett teaches:

wherein the payee's computing device transmits an HTTP message, and the processor is further configured to translate the HTTP message to and SMS message and  (See Burnett [0374] The Translation Server 74 communicates with the GSM Modem 73 over link 73b and converts SMS messages derived from the network 70 to HTTP (in HTML), and HTTP (in HTML) messages to SMS, for return to the network 70.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the integrated mobile transaction system of Mathur with the System for providing information to intending consumers of Burnett since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “[t]he user can also receive SMS messages on a display window of the mobile telephone handset. Such messages can originate from another SMS capable telephone, or from a computer connected to the SMS Message Centre.” (Burnett [0368]) 

However Burnett does not specifically teach: transmit the SMS message to the payor's computing device.

However Basnet teaches at least at [0016] a customer receives a bill through Short Message Service (SMS).
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the integrated mobile transaction system of Mathur with the system of sms bill payment rewards of Basnet since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “a customer receives a bill through Short Message Service (SMS). When the customer receives the bill, she has the option to pay through the phone. If the customer pays the bill through SMS messaging through the phone, she may receive a credit such as a promotional video, as a non-limiting example.” (Basnet (abstract)) Therefore, Claim 4 is obvious over the disclosure of Mathur, in view of Burnett and Basnet.

Regarding claim 5

Mathur does not specifically teach: The system of claim 4, where the SMS message transmitted to the payor's computing device comprises data indicative of the invoice or the amount of money to be paid.  


However Basnet teaches at least at [0016] a customer receives a bill through Short Message Service (SMS).

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the integrated mobile transaction system of Mathur with the system of sms bill payment rewards of Basnet since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “a customer receives a bill through Short Message Service (SMS). When the customer receives the bill, she has the option to pay through the phone. If the customer pays the bill through SMS messaging through the phone, she may receive a credit such as a promotional video, as a non-limiting example.” (Basnet (abstract)) Therefore, Claim 5 is obvious over the disclosure of Mathur, in view of Burnett and Basnet.

Regarding claim 11 
b.) Converting, by the server, the invoice request or bill request from SMS format to hypertext transfer protocol (HTTP) format; (See at least Mathur [0053] “In an embodiment, web converter 202 may be configured to convert data packets (e.g., transaction request, order request, confirmation, etc.) transmitted between a transaction-enabled device and integrated mobile transaction system 202 into a protocol that is transmittable through a network environment, such as the Internet. In an example, a transaction request sent via SMS may be converted by web converter 202 into an (hypertext transfer protocol) HTTP in order to enable the transaction request to be easily sent through the network environment.”)
c.) responding to the HTTP request at the payee's computing device by sending an HTTP message to the server; (See at least Mathur [0086] “Upon receiving the order request, at a next step 512, the service provider may perform the request and send back to the transaction module an order confirmation (e.g., transaction confirmation 624, transaction confirmation 634, etc.).”
e.) receiving the SMS message at the payor's computing device by the payor; (See at least Mathur [0106] “However, if the first monetary limit has been reached, at a next step 812, the integrated mobile transaction system may request for a secondary pin. In an example, the first monetary limit is set at $499. Since the transaction request is for $600, the first monetary limit has been set and a secondary pin is required before the transaction may be processed.”)
f) responding, via the payor's computing device, with a security pin through SMS; (See at least Mathur [0106] “However, if the first monetary limit has been reached, at a next step 812, the integrated mobile transaction system may request for a secondary pin. In an example, the first monetary limit is set at $499. Since the transaction request is for $600, the first monetary limit has been set and a secondary pin is required before the transaction may be processed.”)
e.) authenticating transaction identifier (ID), personal identification number (PIN) and phone numbers of the payor and payee by the transaction management system. (See at least Mathur [0092] At a next step 704, the transaction request is received by the integrated mobile transaction system. Before processing the transaction request, the integrated mobile transaction system may validate the user. In an embodiment, the transaction request may include authentication data, such as a user ID, a password, the gateway associated with the transaction-enabled device, and the like. As aforementioned, the user ID may be a unique identifier that may be associated with the transaction-enabled device. In an example, the unique identifier may be the telephone number associated with the mobile device (i.e. transaction-enabled device).
approving the fund transfer by a clearing bank (See at least Mathur [0099] “However, if the authentication data is valid, then at a next step 716, the transaction is processed.”)
However, Mathur does not specifically teach: d.) converting the HTTP message into an SMS message;
However Burnett teaches at least at [0374] The Translation Server 74 communicates with the GSM Modem 73 over link 73b and converts SMS messages derived from the network 70 to HTTP (in HTML), and HTTP (in HTML) messages to SMS, for return to the network 70.
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the integrated mobile transaction system of Mathur with the System for providing information to intending consumers of Burnett since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “[t]he user can also receive SMS messages on a display window of the mobile telephone handset. Such messages can originate from another SMS capable telephone, or from a computer connected to the SMS Message Centre.” (Burnett [0368]) 

However, Mathur and Burnett does not specifically teach: a.) sending an invoice request or a bill request via payor's computing device to a server, wherein the request is in short message service (SMS) format;
However, Basnet teaches at least at [0016] a customer receives a bill through Short Message Service (SMS).
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the integrated mobile transaction system of Mathur with the system of sms bill payment rewards of Basnet since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “a customer receives a bill through Short Message Service (SMS). When the customer receives the bill, she has the option to pay through the phone. If the customer pays the bill through SMS messaging through the phone, she may receive a credit such as a promotional video, as a non-limiting example.” (Basnet (abstract)) Therefore, Claim 11 is obvious over the disclosure of Mathur, in view of Burnett and Basnet.

Regarding claim 12

A method for transferring funds from payor's account to payee's account, according to claim 11 wherein, an SMS Application Programming Interface (API) communicates with the server  (See at least Mathur [0048] “The request is transferred from wireless and/or mobile network 108 to integrated mobile transaction system 106 via a web-based interface 110. Upon receiving the transaction request, integrated mobile transaction system 106 may process the request and forward the request to set of service providers 104 (e.g., local electronic store) via a web-based API 112.”)

Regarding claim 13
A method for transferring funds from payor's account to payee's account, according to claim 12 wherein, the server interacts with the transaction management system to facilitate fund transfer process to the payee.  (See at least [0041] and [0048]: [0041] In an embodiment, a web converter may be provided to convert the different protocols into a web-based protocol, thereby transforming the integrated mobile transaction system into a ubiquitous platform. In other words, the integrated mobile transaction system is agnostic to the transaction-enabled device that is being employed to initiate the transaction request.” And [0048] “The request is transferred from wireless and/or mobile network 108 to integrated mobile transaction system 106 via a web-based interface 110.”)

Regarding claim 14

A method for transferring funds from payor's account to payee's account, according to claim 13 wherein, the payment API communicates with the server to facilitate fund transfer.  (See at least Mathur [0080] “In an embodiment, the transaction request is sent to a transaction module via an interface/API. In an example, once web converter 610 has completed the conversion, transaction request 606 may be forwarded to transaction module 618 via an interface/API 614. As aforementioned, different types of interfaces/API may be employed to facilitate interaction between integrated mobile transaction system 612 and its subscribers, which may include the end-user at transaction-enabled device 602, service provider 604, financial institution 626, and the like.”)

Regarding claim 15
A method for transferring funds from payor's account to payee's account, according to claim 14 wherein, the transaction management system approves fund transfer to the payee.  (See at least Mathur [0099] “However, if the authentication data is valid, then at a next step 716, the transaction is processed.”)

Regarding claim 16
A method for transferring funds from payor's account to payee's account according to claim 15, wherein the funds transferred from the payor is transferred to the payee by the clearing bank.  (See at least Mathur [0085] “if transaction request 606 requires the assistance of a financial institution, such as the user wants to transfer money from his account into another user's account, then transaction module 618 may send transaction request 632 to financial institution 624 to perform the transaction.”)

Regarding claim 17
A method for transferring funds from payor's account to payee's account according to claim 11 wherein, the process of fund transfer from payor's account to payee's account through SMS uses a predefined security pin set by payor.  (See at least Mathur [0106] “However, if the first monetary limit has been reached, at a next step 812, the integrated mobile transaction system may request for a secondary pin. In an example, the first monetary limit is set at $499. Since the transaction request is for $600, the first monetary limit has been set and a secondary pin is required before the transaction may be processed.”)


Regarding claim 18
A method for transferring funds from payor's account to payee's account according to claim 17 wherein, the payor receives the bill or invoice via SMS and replies with their security personal identification number (PIN) to complete the transaction.  (See at least Mathur [0106] However, if the first monetary limit has been reached, at a next step 812, the integrated mobile transaction system may request for a secondary pin. In an example, the first monetary limit is set at $499. Since the transaction request is for $600, the first monetary limit has been set and a secondary pin is required before the transaction may be processed.)

Regarding claim 21 
A transaction management system for facilitating transfer of funds from payor's account to payee's account according to claim 1, wherein the payor to use PIN, fingerprint, or face ID to send or receive SMS to approve fund transfer to the payee.  (See at least Mathur [0100] To minimize the loss that a victim may suffer, a multiple pins system may be implemented, in an embodiment. In other words, an end-user of the integrated mobile transaction system may define a set of monetary limits and associate each monetary limit with a password. In an example, an end-user may set a first monetary limit at $499. In other words, to perform financial transaction with a monetary limit beyond $499 may require a secondary pin. If by chance an end-user's account is compromised, the loss that may be experienced by the end-user may be minimized since the likelihood of both pins being compromised may be less.)


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mathur (PG PUB US 2009/0216676 A1) in view of Burnett (PG PUB US 2002/0087408 A1) and further in view of Basnet (PG PUB US 2015/0269558) and further in view of Hirson (PG PUB US 2011/0071922 A1)

Regarding claim 19
Mathur does not specifically teach: A transaction management system for facilitating transfer of funds from payor's account to payee's account according to claim 1, wherein the SMS Centre stores the messages sent by the payor and delivers to the intended payee.  
However Hirson teaches at least at [0003] Short Message Service (SMS) is a communications protocol that allows the interchange of short text messages between mobile telephone devices. SMS messages are typically sent via a Short Message Service Center (SMSC) of a mobile carrier, which uses a store-and-forward mechanism to deliver the messages. When a mobile telephone is not reachable immediately for the delivery of the message, the SMSC stores the message for later retry.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the integrated mobile transaction system of Mathur with the system and method to facilitate online transactions of Hirson since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “receive an input from a merchant; a plurality of converters to interface with a plurality of controllers for delivery of premium messages sent by the system to collect funds for purchases made by customers.” (Hirson (abstract)) Therefore, Claim 19 is obvious over the disclosure of Mathur, Burnett and Basnet , in view of Hirson.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mathur (PG PUB US 2009/0216676 A1) in view of Burnett (PG PUB US 2002/0087408 A1) and further in view of Basnet (PG PUB US 2015/0269558) and further in view of Randell (PG PUB US 2004/0064375 A1)
 (NOTE: claim 20 is being treated as if it is dependent on claim 1 as it is appears that claim 20 is  intended to be dependent on claim 1) 

Regarding claim 20

Mathur does not specifically teach: A transaction management system for facilitating transfer of funds from payor's account to payee's account wherein, the system uses an invoice table a customer table, a product table, and an order table for generation of the invoice and transaction authentication.  

However Randell teaches at least at [0056] and [0061}: [0056] The invoice database 203 includes for each customer in the customer database 202 a list of payment requests associated to invoices that are not fully paid. Each payment request includes a plurality of payment request parameters including, for example, a payment request identifier, dollar amount due, a time data element, a service description data element and a product description data element. Other data elements may be added and certain items may be omitted without detracting from the spirit of the invention. The table below shows a non-limiting example of a list of payment requests. And [0061] In a specific implementation, a customer account entry in the customer database 202 includes links to an entry in the invoice database 203, an entry in the account reconciliation database 262 and an entry in the database of payment records 207. When the biller computing system 116 generates an invoice at the biller entity, it stores the latter in the invoice database 203 in association with a customer account entry in the customer database 202. When a user sends to the biller computing system 116 a remittance detail file including payment records, the remittance detail file is stored in the payment record database 207 in association with a customer account entry in the customer database 202. The program element 204 processes the remittance detail file stored in the payment record database 207 to generate account reconciliation data which is stored in the account reconciliation database 262 in association with a customer account entry in the customer database 202.


It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the integrated mobile transaction system of Mathur with the method for generating account reconciliation data of Randell since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “A payment record including remittance detail data is received over a network account reconciliation data at least in part on the basis of the remittance detail data and the entries in the customer account.” (Randell (abstract)) Therefore, Claim 20 is obvious over the disclosure of Mathur, Burnett and Basnet, in view of Randell.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mathur (PG PUB US 2009/0216676 A1) in view of Burnett (PG PUB US 2002/0087408 A1) and further in view of Basnet (PG PUB US 2015/0269558) and further in view of PG PUB US 2012/0150611 A1

Regarding claim 22 
Mathur does not specifically teach:  A transaction management system for facilitating transfer of funds from payor's account to payee's account according to claim 21, wherein the payee is an individual or a merchant who uses the system securely and efficiently processes payments and frequently rewards customers and offer promotions.  
However Isaacson teaches at least at [0174] “In one example, assume the user buys a $100 Home Depot gift card at the gas pump. At the pump, the user can interact with the point of sale display and inputs on the gas pump, or can interact with a mobile device such as a smart phone or tablet to see a list of participating merchants for gift cards. The system receives the payment account data of the purchaser, reward program data for a rebate on gas, and the recipient data. Upon making the purchase, the gas pump point of sale can automatically apply a discount to the price per gallon for gas. If the user makes the purchase in the grocery store, the system can automatically apply or deposit points in the user's loyalty rewards program account that are eligible for use at the gas pump or for other discounts or promotions.”

53.	It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the integrated mobile transaction system of Mathur with method for processing financial transactions of Isaacson since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “[t]hus, electronically, all of the goals of the purchase are met without the need for a physical gift card. Further, all of the benefits of the virtual gift card as set forth herein are met.” (Isaacson [0174]) Therefore, Claim 22 is obvious over the disclosure of Mathur, Burnett and Basnet, in view of Isaacson.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mathur (PG PUB US 2009/0216676 A1) in view of Burnett (PG PUB US 2002/0087408 A1) and further in view of Basnet (PG PUB US 2015/0269558) and further in view of Isaacson (PG PUB US 2012/0150611 A1) and further ion view of Prada (PG PUB US 2009/0106148 A1)

Regarding claim 23

Mathur does not specifically teach A transaction management system for facilitating transfer of funds from payor's account to payee's account according to claim 22, wherein the system transfer funds through Short Message Service (SMS) of the mobile carrier without actively involving the internet connectivity at any stage of the fund transfer by the payor or the payee.  
Prada teaches at least at [0046] For example, a user may compose using the SMS Text Message function of his/her mobile phone a transaction instruction written according to a predetermined syntax. Assuming in this example that the user wants to transfer funds from his/her account to another (destination) account, the SMS Text Message could take the following format: "send &lt;amount&gt; to &lt;destination account&gt;".(NOTE: no internet connection is required for an SMS message). 

53.	It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the integrated mobile transaction system of Mathur with method for processing financial transactions of Isaacson since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “system that provides cheaper and better financial services using a common interface system. Transactions may be initiated on a number of different interfaces via a secure network or an insecure network to a back-end system.” (Prada [0016]) Therefore, Claim 22 is obvious over the disclosure of Mathur, Burnett, Basnet, and Isaacson in view of Prada.  

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20100191602-A1, US-20070219916-A1 and US-20170256007-A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/KENNETH BARTLEY/Primary Examiner, Art Unit 3693